      Case 2:21-cv-01339-RFB-EJY Document 5 Filed 07/23/21 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3     RONALD J. ALLISON,                                         Case No. 2:21-cv-01339-RFB-EJY

 4                    Plaintiff,

 5             v.                                                               ORDER

 6     CLARK COUNTY DETENTION CENTER,

 7                    Defendant.

 8          According to the Clark County Detention Center (“CCDC”) inmate database, Plaintiff is no

 9 longer incarcerated, and Plaintiff has not filed an updated address with this Court. Under Nevada

10 Local Rule of Practice IA 3-1, a “pro se party must immediately file with the Court written notification

11 of any change of mailing address, email address, telephone number, or facsimile number. The

12 notification must include proof of service on each opposing party or the party’s attorney. Failure to

13 comply with this rule may result in the dismissal of the action, entry of default judgment, or other

14 sanctions as deemed appropriate by the court.” LR IA 3-1.

15          Further, as stated in the Court’s prior Order, Plaintiff has neither paid the $402 filing fee for

16 this matter, nor has he filed an application to proceed in forma pauperis in this matter.

17          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file his updated address with the

18 Clerk of the Court by September 14, 2021.
19          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved form

20 application to proceed in forma pauperis by a non-prisoner, as well as the document entitled

21 information and instructions for filing an in forma pauperis application.

22          IT IS FURTHER ORDERED that by September 14, 2021, Plaintiff shall either: (1) file a fully

23 complete application to proceed in forma pauperis for non-prisoners; or (2) pay the full filing fee of

24 $402.

25

26

27

28
     Case 2:21-cv-01339-RFB-EJY Document 5 Filed 07/23/21 Page 2 of 2




 1        IT IS FURTHER ORDERED that failure to timely comply with this Order may be subject

 2 to dismissal without prejudice.

 3          Dated this 23rd day of July, 2021.

 4

 5                                               _____________________________________
                                                 ELAYNA J. YOUCHAH
 6                                               UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  -2-
